DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 11, and 17 have been amended by Applicant. Claims 8 and 18 were previously cancelled and no new claims have been added. Accordingly, claims 1-7, 9-17, and 19-20 are currently pending.

Response to Arguments
Rejection of Claims under 35 U.S.C. 101
3.	The rejection of claims under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendments to the claims 1 and 11. 
Rejection of Claims under U.S.C. 103
Applicant’s arguments with respect to claim(s) 1 and 11 (as amended) and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “certain distance” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “certain distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim(s) 1-7, 9, 11-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 20170286622 A1) in view of Levy et al. (US 20190046085 A1), and in further view of Pengetnze et al. (US 20190122770 A1).
As to claim 1,  Cox teaches a system  (see fig.1 shows a network  with a server [102] includes at least a processor [104], memory [106] that includes a personalized patient care plan app. [110], storage [108] and connected with a computer client [132])  for generating an alimentary instruction set (by the machine learning algorithm)  identifying an individual prognostic mitigation plan [personalized patient care plan] (see fig.4 and fig.5 will show more details of the components and algorithm about the generation of the personalized patient care plan (PCPCM). Fig. 16 shows a risk assessment system which interacts with the patient registry and the PCPCM system (PCPCM as in fig.4). See [0246], describes a risk assessment machine learning engine 1670 is provided for performing machine learning operations to facilitate creation and modification of various rules, functions, and values used by the risk assessment system 1600, which operates with the personalized patient care plan system elements 1680 which include at least the patient registry 1434 and PCPCM system 1410), the system comprising: 
a computing device [server 102]; 
a diagnostic engine [personalized patient care plan creation and monitoring system] (see fig.4 shows an example of block diagram illustrating  the primary operational elements of such a personalized patient care plan creation and monitoring system, [0112]) operating on the computing device [server 102], wherein the diagnostic engine is configured to (see the system of fig.4, as a diagnostic engine; see fig.5 for the algorithm implemented using the personalized patient care plan creation and monitoring system of fig.4): 
receive information related to a biological extraction (e.g. EMR: lab test results) of a user [patient], wherein the biological extraction [lab test results] contains an element of user physiological state data [medical diagnosis information/medical data/medical condition]; (see [0116], the EMR data source 420 may comprise various sources of electronic medical records including individual doctor medical practice systems, hospital computing systems, medical lab computing systems, personal patient devices for monitoring health of the patient, dietary information, and/or activity information of the patient, or any other source of medical data that represents a particular patient's current and historical medical condition.  The EMR data source 420 may further comprise data representing the patient demographics since such information is typically gathered by providers of such medical data; see also [0173], EMR information may comprise information from medical service providers about medical services and procedures performed, medical diagnosis information from medical personnel coded in electronic medical records, lab test results, medication information from electronic medical records, pharmacy computing systems, or the like, allergy information from medical records, immunization information, social history information as may be obtained from questionnaires presented by medical personnel (e.g., information about siblings, sexual history, notes about home life, abuse, etc.); see also the example of physiological state based on the lab tests in [0234], the patient is diagnosed as a type 2 diabetes patient, see [0235], another example of physiologic state, such as normal, pre-hypertension, hypertension, and hypertensive crisis-emergency  based on the corresponding lab results: respective ranges of the blood pressures. See e.g. the readings of 160 mm Hg or higher systolic, or 100 mm Hg or higher diastolic is indicative of hypertension).
generate (e.g. by the risk score calculation) a diagnostic output [risk score] based upon the information related to the biological extraction [lab test results], wherein the generating comprises ([0235]): 
identifying (e.g. by the correlation), by the diagnostic engine operating on the computing device [personalized patient care plan creation and monitoring system], a diagnostic output [risk score] of the user [patient] as a function (e.g. to correlate) of the information related to the biological extraction [lab test results: blood pressures] and a first training set [normal, pre-hypertension, hypertension, hypertensive crisis-emergency] ([0235]. Note: this illustration shown in [0235], the blood pressures are categorized into first to fifth categories, therefore, they are a training set. See also [0240] for the information learned by the machine learning techniques), 
said first training set including a plurality of data entries [categories], each first data entry of the plurality of data entries [each of the first to fifth categories] including an element of physiological state data (see the corresponding normal, pre-hypertension, hypertension,  hypertensive crisis-emergency) and a correlated first prognostic label [particular risk factor] (see [0235]), wherein both share a category label where each is within a certain distance of the other within an ordered collection of data in a data element (Cox [0235] teaches the patient risk factor may be categorized into severity categories which may be correlated with a numerical score for that particular risk factor. Note: correlation reading on the limitation as claimed) ; and 
identifying (e.g. by mapping), by the diagnostic engine operating on the computing device [server], an ameliorative output [map] related to the diagnostic output [risk score/value] of the user [patient] as a function (e.g. by mapping) of the first prognostic label [risk factor] and a second training set [mitigating actions] (e.g. via the machine learning. See [0238], the mitigation action mapping rules map the final risk values for medical conditions/events to action items and/or workflows for mitigating the risk of the particular medical condition/event occurring based on the quantified value of the risk, e.g., various triggering thresholds for various risk values may be established which are then mapped to corresponding action items and workflows.  Thus, similar to the categorization of risk factors into different categories of severity, a similar categorization of the final risk value for the medical condition/event may be performed with regard to severity of overall risk for the medical condition/event to be encountered. Based on the severity of overall risk, and the particular medical condition/event associated with it, corresponding mitigation actions are specified for the severity category.  Thus, each medical condition/event may have its own set of risk severity categories and corresponding mitigating actions; see the risk evaluation rules, weights associated with aggregation rules, mapping rules for mapping the final risk score values to mitigation actions, threshold values used to select mitigating actions to be performed, and the like, may be learned over time using machine learning techniques in [0240]), 
said second training set [mitigating actions] including a plurality of second data entries, each second data entry [actionable items  or work flows] including a second prognostic label [type of mitigation action] and a correlated ameliorative process label  [communication] (see , [0244], for example, if the mitigation action is that the patient should receive an annual foot examination, then the actions performed may include sending a communication to the patient requesting that they schedule their annual foot exam.  This may be done using a best mode of communication as determined in the manner previously described above, for example, and using a template/script in the manner previously described.  If the mitigating action is that the patient should check their blood glucose levels more regularly, that the patient should reduce their sugar consumption, and that the assessor should perform more frequent checks on the patient to obtain their blood glucose levels, then these modifications may be automatically applied to the patient's personalized patient care plan and the corresponding assessor care plan; see the risk evaluation rules, weights associated with aggregation rules, mapping rules for mapping the final risk score values to mitigation actions, threshold values used to select mitigating actions to be performed, and the like, may be learned over time using machine learning techniques in [0240]); and information obtained from analysis of longitudinal data including, a function of the effect of a given ameliorative process over time on a physiological parameter (Cox [0244] teaches If the mitigating action is that the patient should check their blood glucose levels more  regularly, that the patient should reduce their sugar consumption, and that the assessor should perform more frequent checks on the patient to obtain their blood glucose levels, then these modifications may be automatically applied to the patient's personalized patient care plan and the corresponding assessor care plan.);
an alimentary instruction set (e.g. see the action items to instruct what “Sally Jones” or nurse should do regarding the sugar intake and the blood sugar level,[0239])  generator module (via the machine learning techniques) operating on a computing device [server] (see [0240]), wherein the alimentary instruction set is configured to: 
identify an element [action] of user wellness behavior data (see action items or work flows to be followed by “Sally Jones” such as reducing sugar intake in [0239]; see also [0240] the mitigation actions can be learned using machine learning techniques), …; 
generate a nutrition instruction set (e.g. the action items to instruct what Sally Jones or nurse should do regarding the sugar intake and blood sugar level, [0239] by the machine learning techniques, [0240]) utilizing the diagnostic output [risk score] (see e.g. Sally Jones has the risk score of 1.69 in [0239], the element of user wellness behavior data [action items or work flows to be followed by Sally Jones, such as reducing sugar intake] and a first machine-learning process[machine learning techniques] (see it should be appreciated that the risk evaluation rules, weights associated with aggregation rules, mapping rules for mapping the final risk score values to mitigation actions, threshold values used to select mitigating actions to be performed, and the like, may be learned over time using machine learning techniques in [0240]; see the risk assessment machine learning engine 1670 provides logic for learning patterns of risk factors and corresponding medical conditions/events.  This learning is performed over a plurality of patients whose patient information is present in the patient registry 1434.  Other types or risk patterns may also be evaluated with regard to communication histories, assessor interactions, and the like, to determine mappings of risk factors of various types, including communication history and assessor interaction risk factors, to medical conditions/events.  This information may be used to learn relationships of risk factors to medical conditions/events so as to define risk evaluation rules, aggregation rules, and mitigation action mapping rules.  This information may further be used to learn weighting values for aggregating various scores associated with risk factors and weights for aggregating scores from the risk evaluation rules, in [0251]); and 
customize (e.g. by leaning) the ameliorative output [map] (e.g. that learned over time using the machine learning techniques, [0240])  to identify a prognostic mitigation plan [mitigating actions] utilizing the element of user wellness data [action items or work flows] (see [0239], and the nutrition instruction set (e.g. by the machine learning techniques, see [0240]); see also Abstract, [0004], for a machine learning operation to train a risk scoring algorithm for scoring a risk of adverse conditions for the patient population using the patient information), 

Although Cox teaches (in Paragraph [0066]) mechanisms for dynamically adjusting or modifying personalized patient care plans base on a determined level of adherence to the personalized patient care plan as determined from monitoring actions, Cox does not distinctly disclose wherein customizing comprises: identify an activity contained within the ameliorative output; assess the user activity level utilizing the element of user wellness data; modify the activity contained within the ameliorative output as a function of the user activity level; and identify the modified activity within the prognostic mitigation plan.

However, Levy teaches: 
wherein customizing comprises: 
identify an activity contained within the ameliorative output (Levy, Paragraph [0013] teaches a system provided for predicting, evaluating, and updating a patient’s treatment protocol, wherein data indicative of a patient’s activity can be used);
assess the user activity level utilizing the element of user wellness data (Levy, Paragraph [0013] teaches the patient’s level of physical activity can be used as a metric to determine an initial treatment protocol; Levy, Paragraph [0026] further teaches motion capture device may comprise sensors that detect physiological signals indicative of blood chemistry, blood sugar level, blood oxygen level, blood flow rate, heart rate, blood pressure, body temperature and the like. Software executing in conjunction with these sensors may monitor these qualities or metrics over time and report them or changes therein, when physical activity is reported by the capture device.); 
modify the activity contained within the ameliorative output as a function of the user activity level (Levy, Paragraph [0013] teaches the patients level of physical activity can be scored or stratified and used as a metric to modify a previously developed treatment protocol.); and 
identify the modified activity within the prognostic mitigation plan (Levy, Paragraph [0050] teaches refinement of an initial treatment plan wherein subsequent motion data can be acquired and the patient’s activity level can be analyzed again. Accordingly, the modeling software can consider the changes to the dynamic motion capture to modify the recommended treatment.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for personalized patient care plan creation an monitoring system, as taught by Cox, with the method and system for predicting, evaluating, and updating a patient’s treatment protocol using data indicative of the patient’s activity, as taught by Levy, in order to improve the treatment of various diseases, whereby these improvements will reduce healthcare costs by allowing for more accurate and objective descriptions of effective treatment protocols and standardizing the treatment of diseases across different levels of healthcare providers. (Levy, Paragraph [0015]). 
Although the combination teaches other lifestyle and third party information sources [Cox, 0160], the combination does not distinctly disclose wherein identifying includes receiving a response to a behavior questionnaire prompting at least a social contact of the user to verify user wellness data for accuracy.
Nevertheless, Pengetnze teaches wherein identifying includes receiving a response to a behavior questionnaire prompting at least a social contact of the user to verify user wellness data for accuracy (Pengetnze [0026] teaches appointed family members may communicate with the system wherein the system may solicit questions to validated survey questions form the patient intended to obtain more detailed and specific information about the patient’s health, symptoms and/or level of satisfaction with care received.). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system and method for personalized patient care plan creation an monitoring system, as taught by Cox, as modified by the method and system for predicting, evaluating, and updating a patient’s treatment protocol using data indicative of the patient’s activity, as taught by Levy, to further include the communications with the system by appointed family members, as taught by Pengetnze, in order to identify those patients most in need of intervention, thus leading to better patient outcomes. (Pengetnze [0031]). 

As to claim 2, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and Cox further teaches wherein the diagnostic engine is further configured to: 
retrieve an element [risk] of user [patient] physiological history data [patient's previous risk]; and 
generate the diagnostic output [risk score] utilizing the element [risk] of user [patient] physiological history data [patient's previous risk for the particular medical condition/event]. (see [0242], in other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.  This may provide an indication as to whether the patient, the medical care providers, and the assessors, as well as the patient's personalized patient care plan, are performing adequately for managing the patient's health and/or improving the patient's health. See also [0128], for the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan).


As to claim 3, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and Cox further teaches wherein the element of user wellness data [lifestyle information] contains a user input (e.g. by user entering the information) received from a user client device [computing device], identifying a user eating habit [daily or personal schedules]. (See [0037], as part of this lifestyle information, data generated by the specific patient via one or more computing devices or other data communication devices may be included such as actions performed by the patient on a daily basis, personal schedules, specifications of preferences, etc. For example, lifestyle information may include the patient entering information, such as into a computing device executing a patient tracking application, indicating that the patient ate breakfast at a fast food restaurant in the airport on the way to Virginia this morning; see for personal schedule, see also [0038]).


As to claim 4, the combination of Cox in view of Levy and Pengetnze teaches all of the limtations of claim 1, and Cox further teaches wherein the element of user wellness data [lifestyle information] further comprises a user activity level. ([0037], The term "lifestyle information" refers to the data collected that characterizes the lifestyle of the patient and may encompass various temporal, spatial, environmental, and behavioral information/data about the patient that together comprises a unique combination of information/data that characterizes and represents the way in which that specific patient conducts their life on a daily basis.  The lifestyle information for a patient is specific to that patient and is not generally applicable to multiple patients.  The lifestyle information may be provided at various levels of granularity depending upon the particular implementation).


As to claim 5, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and Cox further teaches wherein the element of user wellness data [lifestyle information] further comprises a user social network indicator. (See [0040], the lifestyle information indicating the number of co-workers the patient has that they interface with on a daily basis. See also [0050] regarding the type of social networks).


As to claim 6, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and Cox further teaches wherein the alimentary instruction set generator module (e.g. operations by the machine learning engine, see [0246] a risk assessment machine learning engine 1670 is provided for performing machine learning operations to facilitate creation and modification of various rules, functions, and values used by the risk assessment system 1600. See [0246], the risk assessment system 1600 operates with the personalized patient care plan system elements 1680 which include the patient registry 1434, PCPCM system 1410, cohort system 1440, communication workflow engine 1420; see also, [0056], this more personalized patient care plan may further be customized to the specific lifestyle of the patient by evaluating the temporal lifestyle information and behavioral lifestyle information for the patient) is further configured to: 
receive a plurality of user inputs containing a description [lifestyle information] of a user behavior [physical activities, food logs, and the like] (see [0042], for the user inputs, such as the patient’s the electronic questionnaire, and the monitoring devices); 
generate a classification algorithm [patient tracking applications], wherein the classification algorithm [patient tracking applications] utilizes the plurality of user inputs as an input (e.g. via electronic questionnaire, and the monitoring devices, [0042]) and outputs a user behavior pattern [generated lifestyle information]; and 
identify (e.g.by update the current lifestyle information), utilizing the classification algorithm [patient tracking applications] and the plurality of user inputs (e.g. via electronic questionnaire, and the monitoring devices), a user behavior pattern [updated patient’s current lifestyle information] (see [0042]).


As to claim 7, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and the combination further teaches wherein the alimentary instruction set generator module (Cox - via the machine learning as cited and discussed in claim 6 above) is further configured to: 
locate a social contact of the user (Cox see [0050], the lifestyle information may also include data gathered from the social media sources); 
transmit a behavior verification questionnaire to the social contact of the user  (Pengetnze [0026] teaches appointed family members may communicate with the system wherein the system may solicit questions to validated survey questions form the patient intended to obtain more detailed and specific information about the patient’s health, symptoms and/or level of satisfaction with care received.)


As to claim 9, the combination of Cox in view of Levy and Pengetnze teaches all of the limitations of claim 1, and Cox further teaches wherein the alimentary instruction set generator module (e.g. via the machine learning techniques, [0240]) is further configured to customize (e.g. by learning) the ameliorative output [map] to identify a prognostic mitigation plan [mitigation actions] using a second machine-learning process (e.g. one of the machine learning techniques being used for the mapping, see [0240], it should be appreciated that the risk evaluation rules, weights associated with aggregation rules, mapping rules for mapping the final risk score values to mitigation actions, threshold values used to select mitigating actions to be performed, and the like, may be learned over time using machine learning techniques and evaluations of various patients and their patient information).


As to claim 11, claim 11 is a method claim that includes similar limitations of the system claim 1, and is rejected as discussed and the same reason as set forth in claim 1 above.
The dependent claims 12-17, and 19 correspond to dependent claims 2-7, and 9, respectively, and are rejected under the same reason as in dependent claims 2-7, and 9 above.


12.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. in view of Levy et al. and Pengetnze et al., and in further view of GOPALAKRISHNAN et al. (US 20150164349 A1).
As to claim 10, the combination of Cox in view of Levy and Pengetnze does not but GOPALAKRISHNAN teaches wherein the alimentary instruction set generator module (see fig.9 for the programming algorithm, as an alimentary instruction set generator module, for the cardiac health score with the biometric data; see also [0015], the biometric data may comprise one or more of an electrocardiogram (ECG), dietary information, stress level, activity level, gender, height, weight, age, body fat percentage, blood pressure, results from imaging scans, blood chemistry values, or genotype data) is further configured to: 
receive a response [step 916 user implements the recommendations] generated to the prognostic mitigation plan [recommendations/goals] wherein the response identifies a user implementation action [step 916 user’s implementation]; and update (e.g. by loop back to step 908 for entering the user’s personal information and biometric data step 910) the prognostic mitigation plan [recommendations/goals] as a function of the user implementation action [step 916 user’s implementation] (see at the step 916, user implements the recommendations, and steps 908 to 916 may be repeated such that the user may be iteratively improve their cardiac health score and their overall health (see [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the alimentary instruction set generator module is further configured to: receive a response generated to the prognostic mitigation plan wherein the response identifies a user implementation action; and update the prognostic mitigation plan as a function of the user implementation action, as claimed (see the details of the claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the process for monitoring the user implementing the recommendations/goals (i.e. user’s response to the recommendations/goals), and update the user’s personal and biometric information of  GOPALAKRISHNAN, to a known device/method, such as the  personalized patient care plan creation and monitoring system of Cox, for the purpose of improving the user’s cardiac health score and the overall health (see GOPALAKRISHNAN  [0105]. MPEP 2143 KSR Example D).

	As to claim 20, dependent claim 20 corresponds and includes similar limitations of claim 10, and is rejected under the same reason as in claim 10 above. The details of the rejection are not being repeated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123